[montanaempagramdexhibit1001.jpg]
1 Exhibit 10.43 AMENDMENT TO EMPLOYMENT AGREEMENT This AMENDMENT TO EMPLOYMENT
AGREEMENT (the "Amendment") is effective as of February 23, 2016 (the "Effective
Date"), by and between FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia
corporation ("FIS" or the "Company"), and Gregory G. Montana (the "Employee")
and amends that certain Employment Agreement dated April 16, 2012 and previously
amended on January 29, 2013 (as previously amended, the "Agreement"). Unless
expressly amended herein, the terms of the Agreement remain in full force and
effect. In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows: 1. Sections 5(a), (b) and (c) are deleted
and the following is inserted in lieu thereof: “(a) equivalent or more
beneficial medical and other insurance coverage (for Employee and any covered
dependents) provided by Company to executives with the same corporate title
(i.e., Corporate Executive Vice President); (b) supplemental disability
insurance sufficient to provide a benefit to Employee equal to two-thirds of
Employee's pre-disability Annual Base Salary until Employee reaches the age of
65, provided that such coverage is available in the market using traditional
standards of underwriting; (c) an annual incentive bonus opportunity under
Company's annual incentive plan ("Annual Bonus Plan") for each calendar year
included in the Employment Term, with such opportunity to be earned based upon
attainment of performance objectives established by Company ("Annual Bonus").
Employee's target Annual Bonus under the Annual Bonus Plan shall be no less than
80% of Employee's then current Annual Base Salary, with a maximum of up to 160%
of Employee's then current Annual Base Salary (collectively, the target and
maximum Annual Bonus are referred to as the "Annual Bonus Opportunity").
Employee's Annual Bonus Opportunity may be periodically reviewed and increased
by Company, but may not be decreased without Employee's express written consent.
Employee’s Annual Bonus is subject to the Company’s clawback policy, pursuant to
which the Company may recoup all or a portion of any bonus paid if, after
payment, there is a finding of fraud, a restatement of financial results, or
errors or omissions discovered that call into question the business results on
which the bonus was based. If owed pursuant to the terms of the Annual Bonus
Plan, the Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Board of Directors of Company (the "Board") determines
otherwise, no Annual Bonus shall be paid to Employee unless Employee is employed
by Company, or an affiliate thereof, on the Annual Bonus payment date;” 2. The
following is inserted as Section 6 and all subsequent Sections are renumbered
accordingly: “6. Compensation Policies. Company has adopted certain compensation
related policies that apply to Employee. Employee acknowledges that, as a
corporate officer, he is



--------------------------------------------------------------------------------



 
[montanaempagramdexhibit1002.jpg]
2 expected to maintain an ownership level in Company stock of at least two (2)
times his annual base salary and that following the vesting of any restricted
shares granted to him, Employee must hold 50% of those shares for at least six
(6) months. Employee further represents that he has read and understands the
Company’s policies regarding insider trading and prohibiting the hedging and
pledging of Company stock.” 3. Section 10(a)(iv) is deleted and the following is
inserted in lieu thereof: “(iv) All stock option, restricted stock and other
equity-based incentive awards granted by Company that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be;” IN WITNESS WHEREOF the parties have executed this
Amendment to be effective as of the date first set forth above. FIDELITY
NATIONAL INFORMATION SERVICES, INC. By: ____________//S//______________ Its:
CEVP, Chief Administrative Officer GREGORY G. MONTANA
________________//S//______________



--------------------------------------------------------------------------------



 